HURD, J.
(Dissenting)
This was the second trial of this case. In the first trial, a verdict was rendered for the plaintiffs in the sum of $6,500.00. This sum being in excess of the amount prayed for in plaintiffs’ petition, the court granted a remittitur, reducing the verdict to the amount prayed for and then overruled the defendant’s motion for new trial. On appeal to the Court of Appeals, the judgment was reversed solely upon the finding that there had been error in the charge of the Court. The second trial again resulted in a verdict for the plaintiff in the amount of plaintiffs’ claim. Thereafter, and before judgment, the defendant filed a motion for judgment non obstante veredicto. The trial court sustained this motion non obstante veredicto and it is .this part of the case that is before us for review.
It is interesting to note that when this case was first reviewed by the Court of Appeals, Judge Gillen, speaking for a unanimous court, while reversing for error in the charge, made the following statement:
“This Court is of the opinion that sufficient direct testimony was adduced to warrant a submission of the issues to a jury and that the rule prohibiting an inference upon inference was not violated. The trial court properly overruled the motion for a directed verdict as well ,as the motion for judgment notwithstanding the verdict.”
I agree fully with this conclusion. It is my opinion, therefore, that the judgment should be reversed and the cause *375remanded with instructions to enter judgment upon the verdict. This would leave before the trial court the sole ques- ' tion of ruling upon the motion for a new trial.